Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 01/13/2022, wherein claim 1 has been amended, and new claims 12-19 have been added.
Any rejection from the previous office action, which is not restated herein is withdrawn.
Claims 1, 4-6, 12-19 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1) Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 contains the trademark/trade name “zemea”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name “zemea” is used to identify/describe a compound(s) and, accordingly, the identification/description is indefinite, since it is not clear what ingredients are present in “zemea(corn) propanediol” which renders the scope of the claim uncertain. 


2) Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “zemea(corn)”. It is not clear if the recitation “corn” is part of the claim. If it is intended to be part of the claim as a limitation, it cannot be enclosed in the parenthesis.

Claims 16 recites “(a source of palmitoleic acid, an omega-7 fatty acid)”. It is not clear if the recitation “a source of palmitoleic acid, an omega-7 fatty acid” is part of the claim. If it is intended to be part of the claim as a limitation, it cannot be enclosed in the parenthesis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK DEOK HOON et al. (KR20080102751, PTO-892 of record; English Translation used in the rejection).
PARK DEOK HOON et al. discloses a composition for improving skin conditions comprising delphinidin as an active agent in an amount of 0.0001-10.0 % by weight. See claims 1-3, 5, 6. The composition is a cosmetic composition and can be in the form of solution, suspension, emulsion, paste, gel, cream. See claims 7, 8. Creams containing 0.01 %, 0.1 % and 1 % delphinidin in a cream base are taught; meets instant effective amount; meets topical cream base; and meets instant topical cream composition. See page 9, lines 3-4 of English Translation; page 9, paras 1, and 2. It is taught that the composition is used for improving skin conditions. See claims 1, 8. It is taught that delphinidin has anti-oxidant properties and the composition therein can be used for treating aging (see page 5, line 1). See page 1, bottom para.
It is pointed out that the cream composition containing delphinidin 1 % in a cream base can be applied topically and meets the topical cream composition as in instant claims. 
Also see PATENT TRIAL AND APPEAL BOARD decision on 08/02/2021, pages 9-10.
PARK DEOK HOON et al. anticipates instant claim 1.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that “While ~1% by weight is effective, 0.0001% is not. Nor is 0.001%, nor 0.01%, nor apparently 0.1%. While Park teaches a broad range, most of Park’s range - roughly 4/5 of it - does not work for the claimed use. See MPEP § 2131.03d1). Park teaches a range so broad that it largely reads on amounts inoperative for the claimed use.” Applicant’s arguments have been considered, but not found persuasive. Park discloses Creams containing 0.01 %, 0.1 % and 1 % delphinidin in a cream base; meets instant effective amount; meets topical cream base; and meets instant topical cream composition. See page 9, lines 3-4 of English Translation; page 9, paras 1, and 2. It is pointed out that the cream composition containing delphinidin 1 % in a cream base can be applied topically and meets the topical cream composition as in instant claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over PARK DEOK HOON et al. (KR20080102751, PTO-892 of record; English Translation used in the rejection) as applied to claim 1 above, in view of Deroles et al. (US 20110263723, PTO-892 of record).
PARK DEOK HOON et al. is applied as discussed above.
PARK DEOK HOON et al. does not teach employment of delphidin-3-O-glucoside i.e teaches delphinidin.
Deroles et al. discloses topical product comprising a) at least one anthocyanin such as delphinidin, and b) at least one lipid. It is taught that anthocyanin can be monoglycoside (see claim 31; TABLE 2, wherein delphinine-3-O-glucoside is taught) or diglycoside such as 3, 5-di-O-glycoside (see claims 32, 38); and has O-glycosylation at one or more of the 3-, 5-, 7-, 3'- or 5' positions. See claims 25, 46. It is taught that Anthocyanins are naturally occurring in many plants and can serve as pigments to impart a wide range of colours and can be used in cosmetics, topical cream. See paras [0003], [0044], [0048]. Anthocyanin pigments are biodegradable and water soluble; in addition they are reported to possess antioxidant properties. See para [0003].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ 0.1 % (w/w) delphidin-3-O-glucoside in the cream taught by PARK DEOK HOON et al. because 1) PARK DEOK HOON et al. teaches composition in the form of cream for improving skin conditions comprising delphinidin as an active agent in an amount of 0.0001-10.0 % by weight; Creams containing 0.01 %, 0.1 % and 1 % delphinidin in a cream base are taught; PARK DEOK HOON et al. teaches that delphinidin has anti-oxidant properties and the composition therein can be used for treating aging, 2) Deroles et al. teaches that anthocyanin pigments have antioxidant properties and anthocyanin pigments such as delphinidin, delphinine-3-O-glucoside are taught. One of ordinary skill in the art at time of invention would have been motivated to include delphidin-3-O-glucoside in the cream taught by PARK DEOK HOON et al. with reasonable expectation of success of obtaining a topical cream composition for treating aging.
Response to Arguments
Applicant did not file any other arguments with the RCE filed on 09/17/2021.

3) Claims 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over PARK DEOK HOON et al. (KR20080102751, PTO-892; English Translation used in the rejection) as applied to claim 1 above, and further in view of Tsubota et al. (US 2015/0359812, PTO-892).
PARK DEOK HOON et al. is applied as discussed above.
PARK DEOK HOON et al. does not teach employment of delphidin-3-O-glucoside i.e teaches delphinidin.
PARK DEOK HOON et al. does not teach employment of delphinidin-3-O-sambubioside-5-O-glucoside, delphinidin-3, 5-O-diglucoside, delphinidin-3-O-sambubioside, delphinidin-3-O-glucoside.
Tsubota et al. teaches a therapeutic composition for treating dry eye comprising at least one or more of active substances delphinidin-3-O-sambubioside-5-O-glucoside, delphinidin-3,5-O-diglucoside, delphinidin-3-O-sambubioside, delphinidin-3-O-glucoside. See abstract; page 3, Chemical Formula (2), CHART 1; paras [0046]-[0048]. It is taught that delphinidin-3-O-sambubioside-5-O-glucoside, delphinidin-3, 5-O-diglucoside, delphinidin-3-O-sambubioside, delphinidin-3-O-glucoside have antioxidant properties. See para [0135], page 6; paras, [0042], [0044].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ 0.1 % (w/w) delphinidin-3-O-sambubioside-5-O-glucoside, delphinidin-3,5-O-diglucoside, delphinidin-3-O-sambubioside, and delphinidin-3-O-glucoside in the cream taught by PARK DEOK HOON et al. because 1) PARK DEOK HOON et al. teaches composition in the form of cream for improving skin conditions comprising delphinidin as an active agent in an amount of 0.0001-10.0 % by weight; Creams containing 0.01 %, 0.1 % and 1 % delphinidin in a cream base are taught; PARK DEOK HOON et al. teaches that delphinidin has anti-oxidant properties and the composition therein can be used for treating aging, 2) Tsubota et al. teaches that delphinidin-3-O-sambubioside-5-O-glucoside, delphinidin-3,5-O-diglucoside, delphinidin-3-O-sambubioside, delphinidin-3-O-glucoside have antioxidant properties. One of ordinary skill in the art at time of invention would have been motivated to include delphinidin-3-O-sambubioside-5-O-glucoside, delphinidin-3,5-O-diglucoside, delphinidin-3-O-sambubioside, and delphinidin-3-O-glucoside in the cream taught by PARK DEOK HOON et al. with reasonable expectation of success of obtaining a topical cream composition with additive antioxidant properties that can be used for treating aging.

Response to Arguments
Applicant did not file any other arguments with the RCE filed on 09/17/2021.

Prior Art made of Record:
ES 2618952T3 or US 20110268825
  KR 2011017599: 
STN SEARCH: AB   This invention relates to a composition containing polyphenol compds, such as myricetin, quercetin, luteolin, and delphinidin.  The composition inhibit the formation of SNARE complex, prevents the release of neurotransmitter based on action of SNARE complex, and reduces skin pores.
KR 2012037202: 

 US 9827311;
IN 2009CH00841…STN: composition contains delphinidin-3-O-rutinoside 5-7 %, can be in the form of cream; 
US 2004/0037857.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627